Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to RCE filed on 2/22/2022.
Claims 1, 3-11 remain pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanier (2014/0025321) in view of Tanaka (2014/0245283) , and further in view of Baranowski (WO 2009/132448 A1)

Per claim 1, 
Spanier discloses
A method implemented by computer means for updating software intended to be executed by a plurality of equipment units of an electrical distribution grid, where each equipment unit forms a node of a command-control network communicating with other nodes of this command-control network, the method comprising: ([0006], see IED of power distribution system; [0052], see field wide updates to IED firmware of power grid via user 

Spanier does not specifically disclose	

a first step in which  respective priorities for software updating are assigned to respective nodes of the command-control networks; 
a second step in which  said respective nodes of the network receive update data following an order of  said respective priorities assigned to said respective nodes, and wherein, each of said respective nodes of the network: 
stores a data item relative to the priority  assigned to said respective node after the first step, and sends said data item to a software update management system for:
updating a software intended to be executed by a network equipment corresponding to said respective node, and  implementing thereby the second step.  


However, Tanaka discloses
a first step in which  respective priorities for software updating are assigned to respective nodes of the command-control networks; (Fig. 5, [0053]-[0057] discloses update sequence sorted in a table of update sequence with level of importance (priority) corresponding to nodes.)
a second step in which  said respective nodes of the network receive update data following an order of  said respective priorities assigned to said respective nodes, and wherein, each of said respective nodes of the network: ([0067], see update firmware in determined sequence according to table 43)
stores a data item relative to the priority  assigned to said respective node after the first step, and sends said data item to a software update management system for: ([0048], see acquires information on the functions…from the image processing device 3.  The information on the functions is considered data item relative to the priority because this information is related to determining the priority or sequences of update as detailed in [0049-0051], [0059], see the process is repeated, therefore, it can be after the first step since the process is repeated.)
updating a software intended to be executed by a network equipment corresponding to said respective node, and  implementing thereby the second step.  (see above [0067])
wherein a definition of the respective priorities to assign to said respective nodes is implemented in the first step, (Fig. 5, [0053]-[0057] discloses update sequence sorted in a table of update sequence with level of importance (priority) corresponding to nodes. The table corresponds to an implementation of definition)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Tanaka into the teachings of Spanier to include the limitation disclosed by Tanaka.  The modification would be obvious to one of ordinary skill in the art to want to update nodes according to level of importance as more important nodes impact more users or system that therefore better service to users after update.

Spanier/Tanaka does not specifically disclose
Priority according to a topology of the command-contol network.

However, Baranowski discloses
Priority according to a topology of the command-control network. (pp. 4, [0014], determining node priority based on the topology data)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Baranowski into the teachings of Spanier/Tanaka to include the limitation disclosed by Baranowski.  The modification would be obvious to one of ordinary skill in the art to want to adjust priority of nodes in a network in anticipation of topology changes as suggested by Baranowski([0013])

	
	

Per claim 3, the rejection of claim 1 is incorporated; 
Spanier/Tanaka/ Baranowski discloses
wherein, upon receiving said data item from each node, said update management system determines an effective update sequence for the software updating in each node of the network according to the respective priorities assigned to said respective nodes.  (Tanaka, [0048-0051], see determining update sequence based on device function information)

Per claim 4, the rejection of claim 1 is incorporated; 
Spanier/Tanaka/ Baranowski discloses
 wherein said software updating comprises a network equipment firmware update updating (Spanier, [0052], see field wide updates to IED firmware; Tanaka, [0058] firmware update)

Per claims 8 and 9, they system claims essentially corresponds to the scope of claim 1 and are rejected for similar reasons as set forth in rejection of claim 1.

Per claim 11, it is a computer medium claim corresponding to claim 1 and is rejected for similar reason as set forth in rejection of claim 1.

	
Per claim 10,
Spanier discloses
An equipment software update management system for updating a software of equipment units in an electric distribution grid, each equipment unit forming a node of the a command-control network communicating with other nodes of the command-control network, said update management system comprising a computer circuit programed to: ([0006], see IED of power distribution system; [0052], see field wide updates to IED firmware of power grid via user command, therefore command-control ; Fig. 9, for example, see IED’s as nodes)

Spanier does not specifically discloses	
assign the respective priorities for updating the software of respective nodes of the command-control networks; and send software update data to all or part of the notes said respective nodes of the network, follow an in order of the said respective priorities assigned to said notes respective nodes.  

However, Tanaka discloses
assign the respective priorities for updating the software of respective nodes of the command-control networks; (Fig. 5, [0053]-[0057] discloses update sequence sorted in a table of update sequence with level of importance (priority) corresponding to nodes.)
and send software update data to all or part of the notes said respective nodes of the network, follow an in order of the said respective priorities assigned to said notes respective nodes.  ([0067], see update firmware in determined sequence according to table 43)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Tanaka into the teachings of Spanier to include the limitation disclosed by Tanaka.  The modification would be obvious to one of ordinary skill in the art to want to update nodes according to level of importance as more important nodes impact more users or system that therefore better service to users after update.

Spanier/Tanaka does not specifically disclose
Priority according to a topology of the command-contol network.

However, Baranowski discloses
Priority according to a topology of the command-control network. (pp. 4, [0014], determining node priority based on the topology data)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Baranowski into the teachings of Spanier/Tanaka to include the limitation disclosed by Baranowski.  The modification 


Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanier (2014/0025321) in view of Tanaka (2014/0245283), Baranowski (WO 2009/132448 A1)
and further in view of Spanier et al. (Spanier-A, 2008/0235355)


Per claim 5, the rejection of claim 1 is incorporated;
Spanier/Tanake/ Baranowski does not specifically disclose
wherein software update updating comprises a network equipment configuration  updating.  

However, Spanier-A discloses

 wherein software update updating comprises a network equipment configuration  updating.  ([0278], see using FTP for upgrade programmable setting. 
 [0284], see IED with externally configurable programmable setting, and update the setting then initializes it on boot.)
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Spanier-A into the teachings of Spanier/Tanaka to include the limitation disclosed by Spanier-A.  The modification would be obvious to one of ordinary skill in the art to want to update IED configuration and reset it in order to adjust setting of IED according to the need to the power grid.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanier (2014/0025321) in view of Tanaka (2014/0245283) ,  Baranowski (WO 2009/132448 A1) and further in view of Koval et al. (US 2017/0039372)


Per claim 6,   the rejection of claim 4 is incorporated;
Spanier/ Tanaka / Baranowski discloses
 wherein said respective priorities for firmware updating are defined by a data object (Tanaka, Fig. 5, [0053]-[0057] discloses update sequence sorted in a table of update sequence with level of importance (priority) corresponding to priority of nodes.)

Spanier/ Tanaka / Baranowski does not disclose
 Defining the data object according to an IEC 61850 standard.

However, Koval 
Defining the data object according to an IEC 61850 standard.( [0136], see GOOSE defined by IEC-6185 standard, that is user-defined set of data)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Koval into the teachings of Spanier/ Tanaka / Baranowski to include the limitation disclosed by Koval.  The modification would be obvious to one of ordinary skill in the art to want use user defined object, such as GOOSE, so it can offer Publish-Subscribe service to adapt to ever changing power grid conditions.



	


Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanier (2014/0025321) in view of Tanaka (2014/0245283), Baranowski (WO 2009/132448 A1)
and further in view of Spanier et al. (Spanier-A, 2008/0235355) and Koval et al. (US 2017/0039372)

  
Per claim 7, the rejection of claim 5 is incorporated;
wherein said respective priorities (Fig. 5, [0053]-[0057] discloses update sequence sorted in a table of update sequence with level of importance (priority) corresponding to nodes.) for network equipment configuration updating (Spanier-A[0278], see using FTP for upgrade programmable setting.  [0284], see IED with externally configurable programmable setting, and update the setting then initializes it on boot.) 

 
Spanier/ Tanaka / Baranowski/ Spanier-A does not disclose
 defined by a data object according to  an IEC 61850 standard.

However, Koval discloses
defined by a data object according to  an IEC 61850 standard.( [0136], see GOOSE defined by IEC-6185 standard, that is user-defined set of data)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Koval into the teachings of Spanier/ Tanaka / Baranowski/ Spanier-A to include the limitation disclosed by Koval.  The modification would be .

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 

A – Revised rejection of claim with new prior is provided to address the additional limitation of claim 1.
B-  Applicant’s argument that Tanaka’s devices have no hierarchy/topology. Tanaka Fig. 1 shows printers connected via network and appears to show a star topology.  For the sake of argument,  Spanier [0097] specifically discloses topology. The combination of Spanier and Tanaka would show topology.  








	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Mon-Fri. 8:00AM -4:00PM.  Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/            Primary Examiner, Art Unit 2199